Title: To Thomas Jefferson from Mayer & Brantz, 8 February 1809
From: Mayer & Brantz
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore 8th. Februy. 1809.
                  
                  We have this moment receiv’d Your respected Letter of yesterday, and hasten to reply to it, that, in answer to our Letter of 22d. Jany. 1808, Mr. T: H: Backer of Amsterdam wrote us on the 28th. of April following: “The Books for the President I shall, of course, not be able to send, ’til there is again an opportunity to load: the moment this takes place, you may depend, I shall punctualy attend to it”
                  Subsequent letters from Mr. Backer make no mention of the subject.—As there might possibly not be time enough to receive Your further orders before the departure of the Mentor for France, we enclose an open Letter to Mr. Backer, which You will take the trouble to forward or not, as may seem best to Yourself.—We lament, that our friend at Amsterdam has not since April last informed us, whether he purchased the Books ordered, or not. 
                  With the highest consideration we have the honor to be, most respectfully, & sincerily, Sir, Your most obedient & devoted Servants
                  
                     Mayer & Brantz.
                  
               